UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7551



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEROY RICARDO SMALLS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-03-225; CA-05-960-2-PMD)


Submitted:   November 22, 2005            Decided:   December 7, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy Ricardo Smalls, Appellant Pro Se.      John Charles Duane,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Leroy Ricardo Smalls seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000), and the district court’s denial of his motion for a

certificate of appealability.      An appeal may not be taken from the

final order in a § 2255 proceeding unless a circuit justice or

judge   issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by the district court on the merits absent “a

substantial showing fo the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).        We have independently reviewed the

record and conclude that Smalls has not made the requisite showing.

See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).        Accordingly,

we deny a certificate of appealability and dismiss the appeal.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               DISMISSED




                                   - 2 -